DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The Amendment filed on October 26, 2020 has been entered. Claim 3 has been cancelled. Claims 15, 16, 18 and 20 have been amended. Claims 1-2 and 4-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laukhuf, US 4,914,863 in view of Bonnett, US 7,125,067 and Hilliard, US 6,036,256.
Regarding claim 1, Laukhuf discloses a side door assembly for an automotive vehicle body having a side opening, said side door assembly comprising: at least one door frame (12) with hinged connection to the vehicle body; an opening (40) in said frame allowing an opening into the interior of said vehicle; and at least one panel insert (42) selectively attached to said frame of the side door assembly by a plurality of rotary attachment features (screws around the perimeter of the panel insert) to selectively attach the at least one insert panel to said casting over said opening (Fig. 1, 2).

Regarding claim 9, Laukhuf discloses said door is a full door (Fig. 1).
Regarding claim 11, Laukhuf discloses a door paddle latch (13).
Regarding claim 12, Laukhuf does not explicitly discloses an operating cable operably connected to the casting and routed to a door paddle latch mechanism but Laukhuf does disclose an door latch (13) and door paddle latch (14) mechanism operably connected the door as well as an additional door latch on the interior side of a door and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an operating cable to allow the door paddles and latch mechanism to function.
Regarding claim 13, Laukhuf discloses a window frame connected to side door assembly (Fig. 1).
Regarding claim 16, Laukhuf discloses said at least one inner panel insert (46) is transparent (Col. 3, lines 32-38).
Regarding claim 17, Laukhuf discloses a side door assembly for a vehicle body having a side opening, said side door assembly comprising: a door frame (12) operably hinged to the vehicle body; an opening (40) defined by a wall of said one-piece door frame; and at least one panel insert (42) selectively attached to said frame of the side door assembly by a plurality of attachment features to selectively attach the at least one insert panel to said frame to close off said opening (Fig. 1, 2).
Regarding claim 20, Laukhuf discloses said at least one inner panel insert (46) is transparent.
Regarding claim 21, Laukhuf discloses a side door assembly for a vehicle body having a side vehicle opening, said side door assembly comprising: a door frame (12) operably connected to the vehicle body and operable to open/close said side vehicle opening; an opening (40) provided through said one-piece door frame; at least one panel insert (42) pressed against said one-piece door frame over top said opening and selectively held in place against said one-piece door frame of said side door assembly by a plurality of attachment features to selectively attach said at least one insert panel over 
Laukhuf does not disclose the door is formed as a one piece casting.
Regarding claims 1, 17, and 21, Bonnett teaches a vehicle door (15) formed as a one piece casting.
Regarding claim 4, Bonnett teaches a plurality of structural reinforcements (16) extending from around an opening in the lower portion of said one-piece casting to add strength to said one-piece casting (Fig. 3-5).
Regarding claim 5, Bonnett teaches said plurality of structural reinforcements (16) are ribs.
Regarding claim 7, Bonnett teaches the frame (15) includes a plurality of reinforcement features (16) to add structure and rigidity, while reducing weight of said side door assembly (Fig. 3-5).
Regarding claim 14, Bonnett teaches a plurality of structural reinforcements (16) that are strengthening ribs, wherein said strengthening ribs extend from a wall forming said opening outward to an outer wall of said one-piece casting (Fig. 3-5).
Regarding claim 19, Bonnett teaches a plurality of structural reinforcements (16) that are strengthening ribs integrated with said one-piece door frame, wherein each of said strengthening ribs extend outward from said wall defining said opening (Fig. 3-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Laukhuf by forming the door as a one-piece casting as taught by Bonnett to reduce the weight of the door while maintaining strength (Bonnett; Col. 2, lines 39-42).

Regarding claim 6, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one piece vehicle door casting shown by Laukhuf and Bonnett by fabricating the doors from aluminum or titanium instead of magnesium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 10, Examiner takes Official Notice that mounting a rear view mirror to a door was old and well known in the art before the effective filing date of the claimed invention, as disclosed by Hilliard (Fig. 1, 3, 30) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Laukhuf and Bonnett by mounting a rear view mirror to the vehicle door as taught by Hilliard.
Regarding claims 15 and 18, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door shown by Laukhuf and Bonnett by using can toggles or rotary toggles to selectively couple said at least one insert panel to said one-piece frame to close off said opening since these types of fasteners were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laukhuf and Bonnett in view of Rafeld, US 10,106,019

Rafeld teaches a vehicle door with embodiments that are full doors and half doors (Fig. 1, 2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Laukhuf and Bonnett by providing a half door as taught by Rafeld since these types of vehicle doors were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Response to Arguments
Applicant's amendment filed on October 26, 2020 has been entered and the rejections of claims 15, 16, 18, and 20 under 35 USC §112 in the previous Office action have been withdrawn.
Applicant's arguments regarding the rejections of claims 1-2 and 4-21 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues that the cited Laukhuf reference fails to disclose rotary attachment features, cam toggles, or rotary toggles for selectively attaching the insert panel to the door casting over the opening. As discussed in the rejection above, although not designated with reference characters, Laukhuf Fig. 2 does show screws around the perimeter of panel (42). Claims in a pending application should be given their broadest reasonable interpretation. In re Pearson, 181 USPQ 641 (CCPA 1974). In this case, the broadest reasonable interpretation of “rotary attachment features to selectively attach […]” would clearly include mounting screws.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door shown by Laukhuf and Bonnett wherein the panel is selectively attached to the door casting via screws by instead using can toggles or In re Fout, 213 USPQ 532,536 (CCPA 1982).
Applicant argues that the Laukhuf reference fails to disclose an operating cable for a door latch. As discussed in the rejection above, Laukhuf does disclose an door latch (13) and door paddle latch (14) mechanism operably connected the door as well as an additional door latch on the interior side of a door and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an operating cable to allow the door paddles and latch mechanism to function.
Applicant argues that the Laukhuf reference fails to teach or disclose a transparent inner panel insert. As discussed in the rejection above, Laukhuf discloses a transparent removable window panel (46) which could reasonably be described as a transparent inner panel insert (Laukhuf Fig. 2; Col. 3, lines 32-38). 
Applicant argues that it is inappropriate for the Examiner to take official notice of the fact that mounting rear view mirror to a vehicle door was old and well known in the art before the effective filing date of the claimed invention.  Examiner agrees that it would be inappropriate to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well- known. Examiner also maintains that mounting a rear view mirror to a vehicle door is in fact capable of instant and unquestionable demonstration as being well- known. However, to support the grounds of rejection, Examiner cites the Hilliard reference as discussed in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612